Order entered June 7, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00572-CV

                                ANDRES CHEVEZ, Appellant

                                                V.

                       JERRY L. BRINKERHOFF, ET AL, Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-10-015850-E

                                            ORDER
       Before the Court is appellant’s June 5, 2013 motion for an extension of time to file his

jurisdictional brief. Appellant’s jurisdictional brief was due on June 3, 2013. Appellant informs

the Court that his brief was ready on June 3, 2013 but there were problems with filing it

electronically. In his motion, appellant asks for both a one-day extension and also an extension

until June 17, 2013.     As of today’s date, appellant has not filed his jurisdictional brief.

Accordingly, we GRANT appellant’s motion TO THE EXTENT that appellant shall file his

jurisdictional brief on or before June 12, 2013. No further extension of time will be granted.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE